PER CURIAM:
Zara Ellis Sadler, who is not incarcerated, seeks to appeal the district court’s order accepting the recommendation of the magistrate judge and denying relief on her 28 U.S.C. § 2254 (2000) petition. Section 2254 provides a vehicle for habeas corpus relief for state prisoners “in custody pursuant to the judgment of a State Court” in violation of the Constitution or federal laws or treaties. 28 U.S.C. § 2254(a). As Sadler’s petition does not arise from a criminal conviction, but rather was filed in connection with Sadler’s employment discrimination action, we conclude the district court properly dismissed the petition without prejudice. Accordingly, we grant leave to proceed in forma pauperis and affirm the order of the district court. See Sadler v. Tilley, 2:06-cv-03399-DCN, 2007 WL 36964 (D.S.C. Jan. 4, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.